Citation Nr: 0621307	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-15 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A, Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
February 1947.  He died on July [redacted], 1952.  The appellant is 
the veteran's widow. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the RO in Roanoke, 
Virginia, which denied the appellant's claims for service 
connection for the cause of the veteran's death and 
entitlement to Dependents' Educational Assistance under 38 
U.S.C.A, Chapter 35.


FINDINGS OF FACT

1.  The veteran's death certificate reports that he died in 
July 1952; the immediate cause of death was tuberculosis, 
pulmonary, chronic, far-advanced, and active.

2.  At the time of the veteran's death, and during the 
veteran's lifetime, he was not service-connected for any 
disabilities.

3.  The veteran's death-causing tuberculosis was not 
manifested in service or was not manifest to a degree of 10 
percent or more within three years of active service, and is 
not shown to have been related to service.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2005).

2.  Eligibility for Dependent's Educational Assistance is not 
established. 
38 U.S.C.A., Ch. 35. (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters-The VCAA

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must request that the claimant provide 
any evidence in her possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

More recently, the Federal Circuit Court has clarified that 
the VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 444 F.3d 1328.

VA fully complied with its Pelegrini II notification duties 
in regards to the appellant's claim for entitlement to 
service connection for the cause of the veteran's death by 
means of a letter issued in March 2002.  The letter did not 
explicitly tell her to submit relevant evidence in her 
possession.  It did, however, tell her that VA would assist 
her in obtaining relevant evidence, but that it was her 
responsibility to ensure that VA received such evidence.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess/Hartman, the Court further held that, upon receipt 
of an application for a service-connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.
      
In the present appeal, the appellant was provided specific 
notice of what type of information and evidence was needed to 
substantiate her claim on appeal.  She was not provided with 
notice of the type of evidence necessary to establish an 
effective date for a higher initial rating.  That was not 
necessary because, to the extent that the Board is denying 
the claim on appeal, no effective date is being assigned.  
Thus, the appellant is not prejudiced by the lack of this 
element of notice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the AOJ, the Board must consider whether 
the veteran has been prejudiced thereby).

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As will be discussed below, there is no competent evidence 
that the veteran's tuberculosis may be related to service.  
Reports of a continuity of symptomatology can serve to 
satisfy this requirement in some cases.  Charles v. Principi, 
16 Vet. App. 370 (2002).  The appellant and the veteran's 
brother have recalled that the veteran was "sick" at the 
time of his return from service, but they have not reported 
any specific symptomatology.  Accordingly, a medical opinion 
is not required under the provisions of 38 U.S.C.A §5103A (d) 
(West 2002).

The duty to assist has been fulfilled, as VA has secured all 
identified records pertaining to the matter on appeal.  There 
is no suggestion on the current record that there remains 
evidence that is pertinent to the matter on appeal that has 
yet to be secured.  Thus, the appeal is ready to be 
considered on the merits.

Factual Background

This case involves a rebuilt claims file.  The original file 
was lost.  Unfortunately, the veteran's service medical 
records (SMRs) are not associated with the rebuilt claims 
file.  In such situations, VA has a heightened obligation to 
assist a claimant, explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  Cromer v. 
Nicholson, 19 Vet App 215 (2005).

A June 1951 clinical record from a VA hospital shows the 
veteran was admitted with complaints of fever, cough, 
weakness, and weight loss of four months duration.  He 
reported that he was in good health prior to the development 
of these symptoms.  The veteran was eventually discharged 
from the hospital in March 1952.  His pertinent diagnosis 
upon discharge was tuberculosis, pulmonary, chronic, far 
advanced for 5 months, active for 15 months, moderate and 
improved.

In a letter dated in February 1952, VA acknowledged that the 
veteran had submitted a claim for service connection for an 
unspecified condition.

In June 1952 the veteran was readmitted to the VA hospital.  
Physical examination showed that he was very weak, and 
acutely and clinically ill.  He expired on July [redacted], 1952.  
His diagnosis at that time was tuberculosis, pulmonary, 
reinfective type, chronic, far-advanced and active.

The veteran's death certificate shows he died in July 1952.  
The immediate cause of death was tuberculosis, pulmonary, 
chronic, far-advanced, and active.  No estimate as to the 
interval between the onset of the disorder and death was 
reported.  There were no other underlying or significant 
conditions reported as contributing to death.   The report 
shows the veteran died at the VA hospital, but does not 
indicate if an autopsy was performed.

In March 1953, the director of claims service at the RO in 
Atlanta, Georgia, told the appellant that the veteran had 
been in receipt of pension benefits, and noted that the 
appellant had been sent accrued benefits.

In the appellant's April 2004 substantive appeal, she 
contended that the veteran was sick when discharged from 
service.

In an April 2005 statement, the veteran's brother, also 
reported that the veteran was sick when he first came home 
from the war in 1947.  He believed the veteran developed 
tuberculosis in service.  


Law & Analysis

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die). However, the last 
two requirements must be supported by evidence of record.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 
9 Vet. App. 40, 46 (1996).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  See 38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

Tuberculosis will be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
within three years from termination of service.   38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2005).  

Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the 3- year presumptive 
period provided by section 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  38 
C.F.R. § 3.371(a).   

Diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation, or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. 
3.374(d).


Analysis

As just noted the first element for service connection has 
been satisfied, inasmuch as the undisputed evidence documents 
the veteran's death due to pulmonary tuberculosis.

There is no competent evidence documenting tuberculosis in 
service or in the presumptive period after service.  While 
the appellant and the veteran's brother have reported that 
the veteran was "sick" at the time of his discharge from 
service, they are lay persons, and lack the requisite medical 
expertise to diagnose tuberculosis.  Espiritu v. Derwinski, 2 
Vet. App. at 494.

The competent medical evidence weighs against a finding that 
tuberculosis in service or in the presumptive period after 
service.  The VA hospital records report that tuberculosis 
was active no earlier than late 1950.  This date of onset 
would be more than three years after service.

The appellant has pointed to medical evidence that 
tuberculosis can have a long latency period after the initial 
flare up.  In this case, however, there is no competent 
evidence of an initial flare up in service or during the 
presumptive period.  The history reported during VA 
hospitalizations weighs against a conclusion that there was 
an earlier flare followed by a period of latency.

It has not been contended, nor is there evidence, that any 
service-related disability substantially or materially 
contributed to the cause of his death.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the appellant's 
claim, and thus the benefit-of-the-doubt rule is not for 
application.  Id.  

In view of the denial of service connection for the cause of 
the veteran's death, there is no basis to grant Chapter 35 
benefits, since they are based on a favorable determination 
regarding service connection for the cause of the veteran's 
death.  See 38 U.S.C.A., Ch. 35.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance under 38 
U.S.C.A., Chapter 35 is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


